                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
DMP:ICR/JEA                                          271 Cadman Plaza East
F. #2020R00508                                       Brooklyn, New York 11201



                                                     September 14, 2020

By ECF

Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Colinford Mattis and Urooj Rahman
                      Criminal Docket No. 20-203 (BMC)

Dear Judge Cogan:

               The parties respectfully submit this joint status report to the Court in lieu of
the status conference currently scheduled for September 17, 2020, at 11:30 a.m.

               The defendants Colinford Mattis and Urooj Rahman are charged in a seven-
count indictment with use of explosives, in violation of 18 U.S.C. § 844(f)(1); arson, in
violation of 18 U.S.C. § 844(i); using an explosive to commit a felony, in violation of 18
U.S.C. § 844(h)(1); arson conspiracy, in violation of 18 U.S.C. § 844(n); use of a destructive
device, in violation of 18 U.S.C. § 924(c)(1)(B)(ii); civil disorder, in violation of 18 U.S.C.
§ 231(a)(3); and possessing and making a destructive device, in violation of 26 U.S.C.
§§ 5861(d) and 5861(f).

              On July 15, 2020, the Court held a status conference and excluded time under
the Speedy Trial Act for continued discovery. That same day, the Court issued a written
order granting in part and denying in part the defendant’s motion to inspect grand jury
records. On July 20, 2020, the government provided the grand jury records to the
defendants.

              The government has produced the vast majority of the Rule 16 discovery in its
possession and is working with defense counsel to resolve technical issues that have
inhibited defense counsel’s access to certain surveillance videos previously produced as Rule
16 discovery. The government further intends to provide some additional discovery to the
defendants later this week. To enable defense counsel to complete their review of the
discovery, the parties request that the Court continue the status conference currently
scheduled for September 17, 2020, for 60 days or to a date convenient to the Court.

               Finally, the parties request that the Court exclude time under the Speedy Trial
Act. Specifically, the parties request that the Court find that the ends of justice served by
ordering the requested continuance, particularly the defendants’ need to review the
voluminous discovery produced to-date, outweigh the best interests of the public and the
defendant’s right to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).



                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:     /s/
                                                   Ian C. Richardson
                                                   Jonathan E. Algor
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


Cc:    Clerk of the Court (BMC) (by ECF)
       Sabrina P. Shroff, Esq., Paul Shechtman, Esq. and Peter W. Baldwin, Esq. (by ECF)




                                               2
